Case 19-12819-elf      Doc 64-4 Filed 03/25/20 Entered 03/25/20 15:38:48               Desc
                          Certificate of Service Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                       :
                                              :
          Kim Tharesa Holt                    :       Case No.: 19-12819ELF
                                              :
                                              :
          Debtor                              :       Chapter 13



                              CERTIFICATE OF SERVICE

         I Brad J. Sadek, Esq. certify that on the date indicated below a true and correct
 copy of the Debtor’s Motion to Modify Chapter 13 Plan and Notice of Motion was served
 by electronic delivery or Regular US Mail to the Debtor, the Trustee, all secured, priority
 and affected creditors per the address provided on their Proof of Claims and on the
 following parties:
                               WILLIAM C. MILLER, Esq.
                                      Chapter 13 Trustee
                                         P.O. Box 1229
                                    Philadelphia, Pa 19105

                                  Rebecca A. Solarz, Esq
                                  KML Law Group, P.C.
                                    701 Market Street
                                        Suite 5000
                                  Philadelphia, PA 19106

                             Toyota Motor Credit Corporation
                                      PO Box 9013
                                    Addison, TX 75001

                     Deutsche Bank National Trust Company, et al
                           c/o Select Portfolio Servicing, Inc.
                                     PO Box 65350
                               Salt Lake City, UT 84165


 Dated: March 25, 2020                                       /s/Brad J. Sadek, Esq
                                                             Brad J. Sadek, Esq.
                                                             Attorney for Debtor
                                                             1315 Walnut Street
                                                             Suite #502
                                                             Philadelphia, PA 19107
